
	

113 HR 4284 IH: ESA Improvement Act of 2014
U.S. House of Representatives
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4284
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2014
			Mr. Neugebauer introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to encourage greater State input and authority over
			 species and habitat management by allowing States to propose and implement
			 State Protective Action before species are listed under that Act, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the ESA Improvement Act of 2014.
		2.Endangered and threatened species State Protective ActionsSection 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)) is amended—
			(1)in paragraph (1), in the first sentence, by striking The Secretary shall and inserting Except as provided in paragraph (3), the Secretary shall; and
			(2)by adding at the end the following:
				
					(3)State Protective Action
						(A)Exclusion from listsThe Secretary shall not include in a list under this subsection any population of a species in a
			 State if the Secretary has approved a State Protective Action for such
			 population in accordance with this paragraph.
						(B)Publication of noticeNot later than 90 days before proposing to add a species to a list under this subsection, the
			 Secretary shall notify each State in which a population of the species
			 occurs of the opportunity to submit to the Secretary a proposed State
			 Protective Action for the species in that State, including specification
			 of the criteria for approval of such an action under this paragraph.
						(C)Submission by stateEach State notified under subparagraph (B), or group of such States, may submit to the Secretary a
			 proposed State Protective Action for the species in such State or States
			 within the period specified by the Secretary for the submission of public
			 comment regarding the inclusion of the species in the list.
						(D)Guidance to statesDuring preparation of a proposed State Protective Action under subparagraph (A), the Secretary
			 shall provide guidance to the State regarding such preparation.
						(E)Approval or disapproval; resubmissionThe Secretary shall—
							(i)approve or disapprove a proposed State Protective Action by not later than 45 days after the date
			 it is submitted;
							(ii)approve such an action if the Secretary determines that it meets the criteria specified for
			 approval in the notification under subparagraph (B);
							(iii)upon disapproving such an action—
								(I)provide the written comments explaining specifically why the action was not approved;
								(II)allow the proposed action to be resubmitted at any time before the end of the 45-day period
			 beginning on the date the Secretary provides such comments; and
								(III)by not later than 30 days after the end of such period, issue a final decision regarding the
			 proposed action.
								(F)Limitation on final listingThe Secretary may not add a population of a species to a list before the date the Secretary has
			 made a final determination regarding approval of each State Protective
			 Action for such population that has been submitted in accordance with this
			 paragraph.
						(G)Qualification for grantsFor purposes of subsection (d), a State Protective Action approved by the Secretary under this
			 paragraph shall be treated as a cooperative agreement entered into
			 pursuant to this subsection.
						(H)Review of plansEvery 5 years after approving a State Protective Action, the Secretary shall review the
			 implementation and effectiveness of the action, and if necessary provide
			 guidance on improvements or revisions that are required to maintain the
			 Secretary’s approval of the action.
						(I)Revocation of ApprovalThe Secretary may revoke approval of a State Protective Action for a population and propose adding
			 such species to a list under this subsection if at any time after
			 completion of the first review under subparagraph (H) the Secretary
			 determines that—
							(i)the State has failed to implement the action; or
							(ii)the action has failed to make measurable progress toward achieving the recovery criteria for the
			 population.
							(J)TerminationThe Secretary may terminate the effectiveness of a State Protective Action approved under this
			 paragraph, including review regarding the action under subparagraph (H),
			 if the Secretary determines that recovery criteria for the population have
			 been achieved.
						.
			
